Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
1.	Claims 1–20 are pending and currently under consideration for patentability.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on September 02, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
3. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 5 #230, 226, & 214; Figure 6: 330, 326, & 314; Figure 7: 414, 426, 430.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: IV spike movement through, into IV bag.
 I paraphrase “through” from the Merriam-Webster Dictionary
1a(1)—used as a function word to indicate movement into at one side or point and out at another and especially the opposite side of
drove a nail through the board
 (3)—used as a function word to indicate passage from one end or boundary to another
I quote Claim 20 below with bold text for the first “through” and italic text for the second “through”.
20. The method of Claim 19, further comprising: piercing the IV container by advancing the IV spike through the membrane of the IV container; and advancing the IV spike through the IV container.
The applicant’s grammatical meaning with the bold through and the popular method of “spiking and priming” an IV bag with an IV administration kit agree; the applicant’s usage matches the former definition of “through” (e.g., drove a nail through the board). The applicant meaning of the italic through could be either the former definition of “through”, (e.g., drove a nail through the board) or the latter definition (e.g., a highway through the forest). In the former case, the expensive medicine (or blood product) spills on the ground; this interpretation disagrees with the popular method of “spiking and priming” and IV bag with an IV administration kit. In the latter case, the IV spike abuts the gravity-drip 
20. The method of Claim 19, further comprising: piercing the IV container by advancing the IV spike through the membrane of the IV container; and advancing the IV spike into the IV container.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanner (US 20140150911).

6. 	Regarding claim 15, Hanner describes an infusion adapter (Abstract) comprising an connector portion (Figure 5 12; Paragraph 35, Sentence 1), which includes threaded spike (Figure 5 52, Paragraph 35, Sentence 1), helical thread (Figure 5 50, Paragraph 35, Sentence 2) puncturing point (Figure 5 60, Paragraph 35, Sentence 1), anchor component (Paragraph 35, Sentence 1); a first port (Figure 5 16, Paragraph 31, Sentence 1), which includes first port fluid channel (Figure 5, 28, Paragraph 31, Sentence 3), first port end (Paragraph 31, Sentence 1), and IV line connector (Figure 5 34, Paragraph 33, Line 3); and a second port (Figure 5 20, Paragraph 31, sentence 1), which includes end cap (Figure 5 46, Paragraph 33, Sentence 4), hinge portion (Figure 5 48, Paragraph 33, Sentence 4), second port fluid channel (Figure 5 30; Paragraph 31; Sentence 3), wherein Hanner teaches an IV spike (12), comprising: a spike body (52) comprising a spike portion (Figure 5 first end (14), Paragraph 31, Sentence 4) converging to a point (60); at least one spike flow port (Figure 5, fluid channel (26); Paragraph 0031, Sentence 2) formed through the spike body (12); a lower flow port (30) in fluid communication (Paragraph 0031, Sentence 5) with the at least one spike flow port (26); and an engagement feature (50) extending radially away (“…radially outward…”, Paragraph 0035, Sentence 3) from the spike body (52) wherein the engagement feature (50) is configured to retain the IV spike (12) within an IV container (“…self-tap…”, Paragraph 0035, Sentence 9).

7. 	Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Travenol et al. (EP 0050459).


8.	Regarding claim 19, Travenol teaches a method (Page 4, Lines 7–14) to transfer fluid (Abstract) from an IV container (“collapsible plastic container”, Page 4, Lines 4–7) to a drip chamber (Figure 4, “connected to the bottom” (28); Page 4, Lines 7–14), the method comprising: engaging an engagement 16–26) of an IV spike (Figure 3, spike tip (20); Page 4, Lines 15–19) against a membrane (“stopper” ; Page 4, Lines 4–7) of the IV container (“collapsible plastic container”); and directing flow (Page 4, Lines 7-14) from the IV container (“collapsible plastic container”) to the drip chamber (28) through the IV spike (20).

9.	Regarding claim 20, Travenol teaches the method of Claim 19, further comprising: piercing (“insertion” (aka piercing), Page 4, Lines 4–7) the IV container (“collapsible plastic container”, Page 4, Lines 4–7) by advancing the IV spike (Figure 3, spike tip (20); Page 4, Lines 15–19) through the membrane (“stopper”; Page 4, Lines 4–7)  of the IV container (“collapsible plastic container”); and advancing the IV spike (20) through the IV container (“collapsible plastic container”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10. 	Claims 1, 4, 5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Travenol in view of Finke #1 (US 20120078215).

11. 	Regarding claim 1, Travenol teaches an  IV spike (Figure 1 spike connector (10), Abstract), comprising: a spike body (Figure 1 hollowed spike (14)) comprising a first material (“…integrally molded…”, Page 1, Lines 10–13) and a spike portion (Figure 1 tip portion (30)) converging to a point (Figure 1 spike tip (20); Page 4 Lines 7–14); at least one spike flow port (Figure 1 drip tube (26); Page 5, 16–26) disposed around the spike body (14), wherein Travenol teaches the engagement feature (30) comprises a second material (“…integrally molded…”, Page 1, Lines 10–15) and is configured to retain the IV spike (14) within an IV container (Page 4, Lines 19–26).  

Travenol fails to teach both the overmolded engagement feature and the overmolded engagement feature comprises a second material. 

However, Finke describes a vial needle assembly (Figure 2, 10, abstract; Paragraph 27, Sentence 1) comprising both a first molding member (Figure 2, 12) and a second molding member (Figure 2, 14) in three regions: 1) proximal skirt (Figure 2, 24) which includes both piercing tip (Figure 2, 18) and proximal portion of lumen (Figure 2, 30a)); 2) central hub portion which includes lumen (Figure 2, 30), first molding member (Figure 2, 12), and second molding member (Figure 2, 14); and 3) distal skirt (Figure 2, 26) which includes distal portion of lumen (Figure 2, 30b), annular wall (Figure 2, 60), and threads (Figure 2, 56); wherein Finke #1 teaches both the overmolded engagement feature (24; Paragraph 0032, Sentence 1) and the overmolded engagement feature (24) comprises a second material (Paragraph 0032, Sentence 7).

Travenol and Finke #1 are analogous arts because they are both directed to the structural features of spikes for containers with medicine (e.g., pharmaceutical drug formulations, blood, blood-derived products).

Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the polypropylene layer of the annular spike body overmold layer similar to that taught by Finke #1 to reduce the Shore durometer (Finke, Paragraph 0015, Sentence 3). 

12. 	Regarding claim 4, Travenol teaches at least one spike flow port (Figure 2, opening (18); Page 4, Lines 7–14) is disposed adjacent (Figure 2, opening (18); Page 4, Lines 7–14) to the spike portion (Figure 2, spike tip (20); Page 4, Lines 2–4).

13. 	Regarding claim 5, Travenol teaches at least one spike flow port (Figure 2, opening (18); Page 4, Lines 7–14) comprises a plurality of flow ports (Figure 2, openings (18); Page 5, Lines 16–18).

14. 	Regarding claim 8, Travenol teaches the IV spike of Claim 1. 

Travenol fails to teach the overmolded engagement feature extends along an axial length of the spike body.

Finke #1 teaches overmolded engagement feature (Figure 2, 24) extends along an axial length (Figure 2 close-up circle 3, Paragraph 0019; Figure 2 open proximal portion (62), Paragraph 0034; Figure 2 closed distal portion (64), Paragraph 0034; Figure 3 frangible portion (66), Paragraph 0035) of the spike body (Figure 2 proximal piercing tip (18), Paragraph 0028).

Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the polypropylene layer along the axial length of the spike body as taught by Travenol with a elastomeric overmold similar to that taught by Finke #1 to reduce the Shore durometer (Finke, Paragraph 0015, Sentence 3). 

15. Regarding claim 9, Travenol in view of Finke #1 teaches the IV spike of Claim 1.

Travenol fails to teach that the overmolded engagement feature comprises a cylindrical body.

However, Finke #1 teaches that the overmolded engagement feature (Figure 2 proximal skirt (24); Paragraph 0032, Sentence 1) comprises a cylindrical body (Figure 14 hollow spike (14)).

Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the polypropylene layer of the cylindrical spike body as taught by Travenol with a elastomeric overmold similar to that taught by Finke #1 to reduce the Shore durometer (Finke, Paragraph 0015, Sentence 3). 

16. 	Regarding claim 10, Travenol teaches The IV spike of Claim 9.

Travenol fails to teach the overmolded engagement feature is disposed circumferentially around the spike body.

However, Finke #1 teaches the overmolded engagement feature (Figure 2 proximal skirt (24); Paragraph 0032, Sentence 1) is disposed circumferentially (“…an annular wall…”, Paragraph 8, Sentence 3) around the spike body (Figure 14 hollow spike (14)).

Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the polypropylene layer of the annular spike body as taught by Travenol with a circumferentially-disposed elastomeric overmold similar to that taught by Finke #1 to reduce the Shore durometer (Finke, Paragraph 0015, Sentence 3). 

17. 	Regarding claim 11, Travenol teaches the IV spike of Claim 1.

Travenol fails to teach the overmolded engagement feature extends radially away from the spike body.

Finke #1 teaches the overmolded engagement feature (Figure 2 proximal skirt (24); Paragraph 0032, Sentence 1) extends radially away (Figure 2, base (52), inner wall (50), cavity (54, not shown), plurality of threads (56); Paragraph 0033) from the spike body (Figure 2 central hub (16); Paragraph 0028).

Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the polypropylene layer of the cylindrical spike body as taught by Travenol with an elastomeric overmold that extends radially way similar to that taught by Finke #1 to reduce the Shore durometer (Finke, Paragraph 0015, Sentence 3). 

18. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Travenol in view of Finke #1, as applied in claim 1, and further in view of Kobayashi (US 7198746).

19. 	Regarding claim 2, Travenol in view of Finke #1 teaches The IV spike of Claim 1.

	Travenol in view of Finke #1 fails to teach the first material comprises acrylonitrile butadiene styrene plastic.

However, Kobayashi describes a transfusion set (Column 5, Line 14) comprising a spike needle (Figure 1 2, Column 5, Line 17), drip chamber (Figure 1 3, Column 5, Line 19), conduit tube (Figure 1 4, Column 5, Line 22), rubber tube (Figure 1 5, Column 5, Line 25), multiple tube (Figure 1 2, Column 5, Line 25), and injection needle (Figure 1 7, Column 5, Line 24), wherein Kobayashi teaches a first 

Travenol in view of Finke #1 and Kobayashi are analogous arts because both are directed to the structural features of hand-held devices with flow-through medicine (e.g., pharmaceutical drug formulations, blood, blood-derived products).

	Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have replaced the polypropylene layer of the spike body as taught by Travenol in view of Finke #1 with an ABS layer similar to that taught by Kobayashi to minimizes cost (Kobayashi, Column 1, Lines 44-47), and ensure that the spike is hard enough to pierce a sealing rubber cap attached to a transfusion bag (Kobayashi, Column 1, Lines 23-26).

20. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Travenol in view of Finke #1, as applied in claim 1, and further in view of Finke (US 9216138; hereinafter referred to as Finke #2). 

21. 	Regarding claim 3, Travenol in view of Finke #1 teaches both the IV spike of Claim 1. Travenol teaches a spike portion (Figure 1 spike tip (20); Page 4 Lines 7–14).

Travenol in view of Finke #1 fails to teach a bevel. 

However, Finke #2 describes a self-venting cannula assembly (Abstract) comprising a hub (Figure 1, 12), vented cannula assembly (Figure 1, 14), outer tube (Figure 1, 18), distal portion of outer tube (Figure 1, 18b), inner tube (Figure 1, 22), and distal portion of inner tube (Figure 1, 22b, aka bevel), wherein  teaches a spike portion (22; Column 3, Lines 9–11) comprises a bevel (22b; Column 3, Lines 26–29). 

Travenol in view of Finke #1 and Finke #2 are analogous arts because both are directed to the structural features of hand-held devices with flow-through medicine (e.g., pharmaceutical drug formulations, blood, blood-derived products).

	Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the blunt tip spike as taught by Travenol in view of Finke #1 with a beveled needle tip similar to that used by Finke #2 to reduce the pressure required for the IV spike to penetrate a pierceable septum (Finke #2, Column 3, Lines 27–29).

22. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Travenol in view of Finke #1, as applied in claim 1, and further in view of Graham (US 20110077621).

23. 	Regarding claim 6, Travenol in view of Finke #1 teach the IV spike of Claim 1. Finke #1 teaches a second material (Page 1, Paragraph 15, Sentence 5). 

Travenol in view of Finke fails to teach a second material comprises a greater coefficient of friction than the first material.

However, Graham describes a locking mechanism (Abstract) comprising a handle assembly (Figure 3, Paragraph 13), a flexible tubular member (Figure 4, 54, Paragraph 38, Sentence 1), a cam (Figure 4, 52, Paragraph 45, Sentence 1), and a curved surface (Figure 4, 64, 66; Paragraph 35, Sentence 6), wherein Graham teaches a second material (Paragraph 0007, Sentence 8) comprises a greater coefficient of friction (Paragraph 0007, Sentence 9) than the first material (Paragraph 0007, Sentence 8).

Travenol in view of Finke and Graham are analogous arts because both are directed to the structural features of hand-held devices with flow-through medicine (e.g., pharmaceutical drug formulations, blood, blood-derived products).

Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have replaced the nominal coefficient of friction, non-polypropylene layer as taught by Travenol in view of Finke #1 with a high-coefficient of friction, non-polypropylene layer similar to that taught by Graham to frictionally engage the annular spike body (Graham, Page 3, Paragraph 0039, Sentence 4).

24. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Travenol in view of Finke #1, as applied in claim 1, and further in view of Abbott (WO 2012103141) in view of Graham.

25.		Regarding claim 7, Travenol in view of Finke #1 teaches the IV spike of Claim 1.

Travenol in view of Finke #1 fails to teach the second material comprises either a thermoplastic elastomer or silicone.

However, Abbott describes an automatic injection device (Abstract) comprising housing (Figure 1, 101) which includes both first body portion (Figure 3, 116) and second body portion (Figure 3, 118) in two regions: proximal portion (Figure 3, 106) which includes both firing button (Figure 3 120) and proximal terminal end (Figure 3 172); and distal portion (Figure 3, 104) which includes removeable distal cap (Figure 3, 164), exemplary container (Figure 3, 160), and needle shield (Figure 3, 162); wherein Abbott teaches a second material (164) comprises a thermoplastic elastomer (Page 27 Lines 10–12).

Travenol in view of Finke #1 and Abbott are analogous arts because both are directed to the structural features of hand-held devices with flow-through medicine (e.g., pharmaceutical drug formulations, blood, blood-derived products).

	Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have replaced the polypropylene layer of the annular spike body taught by Travenol in view of Finke #1 with a TPE layer similar to that taught by Abbott to texture comfortably the exemplary overmolded gripping surface (Abbott, Page 25, Lines 9–14). 

Abbott fails to teach the second material comprises silicone.

However, Graham teaches the second material (Figure 4 flexible tubular member (54); Page 3, Paragraph 0039, Sentence 4) comprises silicone (Figure 4 flexible tubular member (54), Paragraph 0039, Sentence 2).

Travenol, Finke and Graham are analogous arts because both are directed to the structural features of hand-held devices with flow-through medicine (e.g., pharmaceutical drug formulations, blood, blood-derived products).

Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have replaced the polypropylene layer of the spike body as taught by Travenol in view of Finke #1 with a silicone layer similar to that taught by Graham to frictionally grip the gripping surface during compression (Graham, Page 5, Paragraph 0054, Sentence 3). 


26. 	Claims 12 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Travenol in view of Finke #1, as applied in claim 11,  and further in view of Wallen (US 20030191445).

27. 	Regarding claims 12 and 13, Travenol in view of Finke #1 teaches the IV spike of Claim 11. Finke #1 teaches an overmolded engagement feature (Figure 2, proximal skirt (24); Paragraph 0032, Sentence 1).

Travenol in view of Finke fails to teach an upper barb with an upper distal radius and an upper proximal radius, wherein the upper distal radius is smaller than the upper proximal radius; and a lower barb with a lower distal radius and a lower proximal radius, wherein the lower distal radius is larger than the lower proximal radius and the lower barb is spaced apart from the upper barb.

However, Wallen describes a device for mixing medical fluids (Abstract) comprising an inlet port for receiving the first medicine (Figure 1, 101; Paragraph 28, Sentence 2), an injection port for injection of the second medicine (Figure 1, 102; Paragraph 28, Sentence 2), an outlet port (Figure 1, 103; Paragraph 28, Sentence 2), a first duct (Figure 1, 104; Paragraph 28, Sentence 3), and a second duct (Figure 1, 105; Paragraph 28, Sentence 3) which is parallel to the first duct (104), wherein Wallen teaches an upper barb (Figure 5, barb member (321); Paragraph 0059, Sentence 1) with an upper distal radius (321) and an upper proximal radius (321), wherein the upper distal radius (321) is smaller than the upper proximal radius (321). Although Wallen reads, “…at least one barb member…” (Paragraph 0039), Figure 5 shows two barbs. Wallen teachers comprises a lower barb (Figure 5, barb member (321); Paragraph 0059, Sentence 2) with a lower distal radius (Figure 5, 321) and a lower proximal radius (Figure 5, 321), wherein the lower distal radius is larger than the lower proximal radius and the lower barb is spaced apart (see Figure 5) from the upper barb (321). The Merriam-Webster Dictionary defines barb as “a sharp projection extending backward (as from the point of an arrow or fishhook) and preventing easy 

Travenol in view of Finke #1 and Wallen are analogous arts because both are directed to the structural features of hand-held devices with flow-through medicine (e.g., pharmaceutical drug formulations, blood, blood-derived products).

Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have replaced the radially extending overmold of the spike body as taught by Travenol in view of Finke #1 with two overmolded barbs similar to that taught by Wallen to minimize the release of health-hazardous substances (e.g., cytotoxins, antivirals drugs, antibiotics, radiopharmaceuticals) (Wallen, Paragraph 2, Sentence 2). 

28. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Travenol in view of Finke #1, as applied in claim 11, and further in view of Jepson (US 5797897). 

29. 	Regarding claim 14, Travenol in view of Finke #1 teaches the IV spike of Claim 11. Finke #1 teaches the overmolded engagement feature (Figure 2 proximal skirt (24); Paragraph 0032, Sentence 1). 

Travenol in view of Finke #1 fails to teach an axial retention feature with a central height extending radially away from the spike body.

However, Jepson describes a pre-slit injection site (Figure 5A 34, Abstract; Column 6, Line 39) comprising a both a housing (Figure 5A 40, Column 6, Line 45), which includes both a hollow cylindrical fluid flow member (Figure 5A 45; Column 6, Line 47) and a first spaced apart surface (Figure 5a 54; Column 6, Line 63), and a blunt cannula (Figure 5A, 80a, Column 8, Line 45), which includes hollow 

Travenol in view of Finke #1 and Wallen are analogous arts because both are directed to the structural features of hand-held devices with flow-through medicine (e.g., pharmaceutical drug formulations, blood, blood-derived products).

Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the radially extending overmold of the spike body as taught by Travenol in view of Finke #1 with an axial retention feature similar to that taught by Jepson to minimize the release of health-hazardous substances (Jepson, Column 1, Lines 56-59).

30. 	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hanner, as applied in claim 15, and further in view of Wallen.

31. 	Regarding claims 16 and 17, Hanner teaches both the IV spike of Claim 15 and the engagement feature (Figure 2 helical thread (50); Paragraph 0035, Sentence 2). 

Hanner fails to teach the engagement feature comprises an upper barb with an upper distal radius and an upper proximal radius, wherein the upper distal radius is smaller than the upper proximal radius; and a lower barb with a lower distal radius and a lower proximal radius, wherein the lower distal radius is larger than the lower proximal radius and the lower barb is spaced apart from the upper barb. 

Wallen teaches an upper barb (Figure 5, barb member (321); Paragraph 0059, Sentence 1) with an upper distal radius (Figure 5, barb member (321); Paragraph 0039, Sentence 1) and an upper proximal radius (321), wherein the upper distal radius is smaller than the upper proximal radius. Although Wallen reads, “…at least one barb member…” (Paragraph 0039), Figure 5 shows two barbs. Wallen teaches a lower barb (Figure 5, barb member (321); Paragraph 0059, Sentence 2) with a lower distal radius (Figure 5, 321) and a lower proximal radius (Figure 5, 321), wherein the lower distal radius is larger than the lower proximal radius and the lower barb is spaced apart (see Figure 5) from the upper barb (321). The Merriam-Webster Dictionary quote for “barb”, and the combined interpretation for claims 12 and 13 above applies here.

Hanner and Wallen are analogous arts because both are directed to the structural features of hand-held devices with flow-through medicine (e.g., pharmaceutical drug formulations, blood, blood-derived products).

Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have replaced the helical thread on the annular spike body as taught by Hanner with two spike barbs similar to that taught by Wallen to minimize the release of health-hazardous substances (e.g., cytotoxins, antivirals drugs, antibiotics, radiopharmaceuticals) (Wallen, Paragraph 2, Sentence 2).

32. 	Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hanner, as applied in claim 15, and further in view of Jepson.

33. 	Regarding claim 18, Hanner teaches both the IV spike of Claim 15 and the engagement feature (Figure 2 helical thread (50); Paragraph 0035, Sentence 2).

Hanner fails to teach the engagement feature comprises an axial retention feature with a central height extending radially away from the spike body.

Jepson teaches an engagement feature (Figure 44, annular barb (394)) comprises an axial retention feature (Figure 44 barb (396); Column 14, Lines 60–61) with a central height (Figure 44 barb (396); Column 14, Line 64, “…the maximum diameter…”) extending radially away (Column 14; Line 63) from the spike body (396; Column 14, Line 64–67).

Hanner and Jepson are analogous arts because both are directed to the structural features of hand-held devices with fluids (e.g., oxygen, air, pharmaceutical drug formulations, blood, blood-derived products) which must be delivered to users with air- and liquid-tight junctions.

Therefore, it would have been prima facia obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have replaced the helical thread on the annular spike body as taught by Hanner with a centrally-heighted barb similar to that taught by Jepson to minimize the release of health-hazardous substances (Jepson, Column 1, Lines 56-59).

Conclusion
34. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alligood et al. (Fluid Dispensing Device, US 3667464).
Ryan et al. (Swabbable Needleless Injection Port System Having Low Reflux, US 6113068).
Ivosevic et al. (System for Closed Transfer of Fluids, US 10537495).
Hwang et al. (Infusion Set Adhesive Systems, US 10617817).
Carmel et al. (Spike for Liquid Transfer Device, Liquid Transfer Device Including Spike, And Method of Transferring Liquids Using the Same, US 6719719).

Guala et al. (VALVE CONNECTOR FOR MEDICAL LINES, US 6635044).
Battaglia et al. (Resealing Device for Simulated Medical Fluid Bag, US 20200214936).
Brugger et al. (Dual Access Spike for Infusate Bags, US 20050277906).
Trombley et al. (FLUID PATH CONNECTORS AND CONTAINER SPIKES FOR FLUID DELIVERY, US 20110049866).
Dudar et al. (Pre-slit Injection Site, US 5211638).

35. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC STORR SAGE HANDBERG whose telephone number is (408)918-7565.  The examiner can normally be reached on Monday-Friday 07:30-16:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Robertson can be reached on 571-272-4186.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J MENSH/Primary Examiner, Art Unit 3781